DETAILED ACTION
Response to Amendment
The amendment filed on 9/7/2022 is acknowledged. Accordingly, claims 4, 9 and 15 have been cancelled, claims 1 and 20 have been amended, thus currently claims 1-3, 5-8, 10-14 and 16-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7, 10-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 20170084809 A1, hereinafter, “Jiang”, previously cited by the Examiner).

Regarding claim 1, Jiang teaches a light bulb apparatus (LED light bulb 10c, see figure 13a-13b, and figures 11e, 14a and 17b to show common elements and shared features to all embodiments), comprising: 
a bracket (stand 19a with two upper aiming supporting arms 15 and two lower aiming supporting arms 15, see fig 13a) comprising a central bar (19a) and multiple top hooks (upper 15s), wherein the multiple top hooks (upper 15s) have first ends (see end of 15s closer to 19a) connected to the central bar (19a); 
a flexible light strip (LED filament 100, see fig 13a) with multiple first bending points (see points of 100 at each clamping portion 15a) fixed to second ends (15a of upper 15s) of the multiple top hooks (upper 15s) for expanding the flexible light strip (100, see ¶ 131); 
a bulb shell (bulb shell 12, see fig 13a); 
a driver (driving circuit 18, see fig 13a) for converting an external power source (from bulb base 16, as is known in the art) to a driving current (current from 18, see ¶ 130); and 
a central base (stem 19, see fig 13a), wherein the central base (19) encloses a part of of two wires (conductive supports 14a, 14b within 19, better seen in fig 14a), wherein the central base (19) exposes first electrodes (see exposed potion of 14a, 14b) of the two wires (14a-14b) for connecting to the flexible light strip (100), wherein the central base (19) exposes second electrodes (lower end of 14a, 14b, better seen in fig 14a) of the two wires (14a-14b) for receiving the driving current (from 18, better seen in fig 18), wherein the central base (19) and the bulb shell (12) form a closed space (evident from figure 13a) for holding the flexible light strip (100) and the bracket (19a with 15s), 
wherein the first electrodes (see upper end of 14a-14a) each has a hook structure (not labeled but clearly seen in fig 13a), wherein the flexible light strip (100) has end electrodes (electrodes 110, 112, better seen in fig 11e) on two opposite ends (ends of 100), wherein the end electrodes (110 and 112) each has a hole (see holes of 110 and 112, not labeled but clearly seen in fig 11e) for the hook structure (ends of 14a-14b) to form an electric connection (see ¶ 129).

Jiang does not explicitly teach the hole is for the hook structure to insert.
However, in the alternative embodiment of figure 12a, Jiang teaches the hole (through holes 111, 113) is for the hook structure (see hooked shape of conductors 14a-14b) to insert (as clearly seen in fig 12a).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to insert the hook structures of Jiang into the holes as taught by the alternative embodiment of Jiang, so that enhanced mechanical connection may be formed. One of ordinary skill would have been motivated to make this modification to form a better electrical and mechanical connection between power source and light sources (see ¶ 130).

Regarding claim 2, Jiang teaches wherein the central base (19) is made of glass material (glass, see ¶ 134).

Regarding claim 3, Jiang teaches wherein a heat dissipation gas (nitrogen gas, see ¶ 124) is filled in the closed space (space within 12) 
Jiang does not explicitly teach the heat dissipation gas is filled via the central base.
However, one of ordinary skill would have considered a variety of methods to fill the gas within the closed space, including via the central base.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to fill the gas via the central base of Jiang, since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, one of ordinary skill would have been motivated to fill the gas via the central base, since the central base has a plurality of openings to allow for electrodes and other elements to be inserted into the closed space, additionally, any seal can be easily hidden by the Edison thread. 

Regarding claim 5, Jiang teaches wherein the central bar (19a) is made of glass material (since 19a is part of 19, and made of glass, see ¶ 134).

Regarding claim 7, Jiang teaches wherein the top hook (upper 15) are made of elastic metal material (carbon steel spring, see ¶ 133).

Regarding claim 10, Jiang teaches further comprising bottom hooks (lower 15s) for fixing second bending points (see other bending points at 15a) of the flexible light strip (100).

Regarding claim 11, Jiang teaches wherein the multiple top hooks (upper 15s) and the multiple bottom hooks (lower 15s) are misaligned along (clearly seen in fig 13a at least along the circumference and height of 19a) the central bar (19a).

Regarding claim 12, Jiang teaches wherein the multiple top hooks (upper 15s) are fixed to a top ring (see structure shaped as a ring at the top of 19a) for the central bar (19a) to insert (since upper 15s are inserted into the ring).

Regarding claim 13, Jiang teaches wherein the second ends (ends of 15 closer to 100) of the multiple top hooks (upper 15s) are hook rings (as seen in fig 13b) for inserting the flexible light strip (100).
Jiang does not explicitly teach the hook rings are closed hook rings.
Regarding the hook rings being closed hook rings, the applicant is respectfully advised that in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 159 USPQ 342 (CCPA 1968). 
In this case, it would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to use closed rings  instead of open rings as disclosed by Jiang, since the one of ordinary skill would have recognized such a closed ring as being one of the many structures available in the prior art for securing the flexible light strip, selection of a specific one over another being an obvious matter of meeting the specific requirements of a given application. One of ordinary skill would have been motivated to make this modification for closed loops further secure the light strip from vibration.

Regarding claim 14, Jiang does not teach wherein the top ring is placed to a bottom position of the central bar for inserting the flexible light strip before moving to a top position of the central bar.
However, one of ordinary skill would have selected a variety of steps to assemble the device including the top ring being placed to the bottom of the central bar before being moved to a top of the central bar.
In this case, it would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to position the top ring of Jiang at a bottom first position for inserting the flexible light strip and then to a top position of the central bar, since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, selecting the necessary steps to realize the device as taught by Jiang would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application and to facilitate assembly of the device.

Regarding claim 16, Jiang teaches wherein the multiple top hooks (upper 15s) are fixed to a hat (see top section on 19a, shaped as a hat) for attaching to a top (top pf 19a) of the central bar (19a).

Regarding claim 17, Jiang teaches wherein the bottom hooks (lower 15s) are partly embedded (as seen in fig 13a, and also seen in fig 16b) in the central base (19a).

Regarding claim 18, Jiang teaches wherein the multiple top hooks (upper 15) have top hook openings (see opening of 15a, better seen in fig 13b) for inserting the first bending points (bending points at 15a) of the flexible light strip (100), wherein the multiple bottom hooks (lower 15s) have bottom hook openings (see opening of 15a, better seen in fig 13b) for inserting the second bending points (the other bending points at 15a) of the flexible light strip (100), wherein the top openings (openings of 15a of upper 15s) and the bottom openings (openings of 15a of lower 15s) face to opposite directions (clearly seen in fig 13a).

Regarding claim 19, Jiang teaches wherein the central base is mounted with an auxiliary light source to emit a second light.
However, in the alternative embodiment of figure 14a, Jiang teaches wherein the central base (19) is mounted (via 19a) with an auxiliary light source (100b) to emit a second light (light from 100b).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate an auxiliary light source of the alternative embodiment of Jiang into the current embodiment, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One of ordinary skill would have been motivated to make this modification to increase the amount of light emitted by the device.

Regarding claim 20, Jiang teaches wherein the flexible light strip (100) is  mounted with multiple LED modules (LED chips 102, 104) on two sides (at least two inner sides of light conversion coating 120, better seen in fig 17b)  of a substrate (120).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Li et al. (US 20190032861 A1, hereinafter, “Li”, previously cited by the Examiner).

Regarding claim 6, Jiang does not explicitly teach wherein the flexible light strip is twisted as a spring.
Li teaches a light bulb apparatus (LED bulb, see fig 7) having a flexible light strip (self-support flexible LED light source 12);
wherein the flexible light strip (12) is twisted as a spring (as shown in fig 7).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to modify the shape of the flexible light strip of Jiang to be twisted as a spring as taught by Li, since the one of ordinary skill would have recognized a spring shape as being one of the many structures available in the prior art for providing omnidirectional lighting, selection of a specific one over another being an obvious matter of meeting the specific requirements of a given application. One of ordinary skill would have been motivated to make this modification to enhance the light output of the device.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Jiang et al. (US 20200182413 A1, hereinafter, “Jiang413”, previously cited by the Examiner).

Regarding claim 8, Jiang teaches wherein an antenna is attached to the flexible light strip for transmitting a wireless signal to the driver.
Jiang413 teaches a light bulb apparatus (light bulb, see fig 1) having a flexible light strip (flexible filament 12, see fig 1);
wherein an antenna (antenna, see ¶ 86) is attached to the flexible light strip (12) for transmitting a wireless signal to the driver (see ¶ 86).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the antenna as taught by Jiang413 into the teachings of Jiang In order to increase wireless communication signal quality.  One of ordinary skill would have been motivated to make this modification because such design is particularly helpful for increasing IoT (Internet of Things) applications.

Response to Arguments
Applicant’s arguments, see remarks, filed 9/7/2022, with respect to claim 1 and 4 have been fully considered and are persuasive.  The anticipation rejection of the newly combined claims has been withdrawn. 
Therefore, all previous rejections to the claims have been withdrawn. The current office action is not made final. The examiner regrets any inconvenience to the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/Primary Examiner, Art Unit 2875